NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 11 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-50154

                Plaintiff-Appellee,              D.C. No. 2:18-cr-00687-RGK-1

  v.
                                                 MEMORANDUM*
ADOLFO ROSALES LOZANO, AKA
Adolfo Lozano, AKA Rogelio,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

       Adolfo Rosales Lozano appeals from the district court’s judgment and

challenges his guilty-plea convictions and aggregate 180-month sentence for

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(iii), and carrying a firearm during and in relation to a drug


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Lozano’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Lozano the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Lozano waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal most issues related to his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Lozano’s plea or any sentencing issues outside

the scope of the appeal waiver. We therefore affirm as to those issues. We dismiss

the remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                   19-50154